Citation Nr: 1523073	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  06-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to January 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2012, the Board issued a decision which denied the Veteran's claim seeking entitlement to service connection for a cardiovascular disorder, originally claimed as a heart disorder manifested by chest pain.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Memorandum Decision, the Court found that the Board had erred by relying on an inadequate VA cardiovascular examination where the examiner did not have access to all of the Veteran's prior medical history.  Thereafter, the Court vacated the Board's decision and remanded the matter for further development and readjudication.  

In May 2014, the Board issued a decision which remanded the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder.  The Board instructed the RO to obtain a supplemental medical opinion addressing the etiological relationship between the Veteran's preexisting and non-preexisting acquired psychiatric disorders and his military service.  A supplemental medical opinion was obtained in September 2014.  However, the case was returned to the Board before the RO had the opportunity to readjudicate the claim following the receipt of this evidence.  

In its December 2014 decision, the Board again remanded both issues on appeal.  Specifically, in light of the Court's Memorandum Decision, the Board instructed the RO provide the Veteran with another VA heart examination that adequately considered the Veteran's prior medical history.  See 38 C.F.R. § 3.159(c)(4).  The Board also instructed the RO to issue a supplemental statement of the case (SSOC) regarding the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder.

A review of the Veterans Benefits Management System database reveals that the RO issued its most recent SSOC in February 2015.  The SSOC only addressed the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder.  One month later, the Veteran underwent a VA heart examination to determine the nature and etiology of his claimed cardiovascular disorder.  The corresponding examination report was uploaded to the Veteran's electronic record in early March 2015.  As a result, the RO's February 2015 SSOC did not address the Veteran's claim seeking entitlement to service connection for a cardiovascular disorder nor did it address the findings of the March 2015 VA heart examination.  Nevertheless, in April 2015, the Veteran's representative submitted a statement waiving RO consideration of the newly submitted evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2014).  Therefore, the Board finds that the issuance of another SSOC is unnecessary.  The Veteran's claim of entitlement to service connection for a cardiovascular disorder is ripe for adjudication, and as such, it will be addressed in the Board's decision below.  

Additionally, the issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ)/RO for further development.


FINDING OF FACT

The Veteran does not have a cardiovascular disorder related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's November 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's cardiovascular disorder claim on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2009 and March 2015, the Veteran was afforded VA cardiovascular evaluations to determine the nature and etiology of his claimed heart disorder.  Both VA examiners reviewed the evidence of record and performed comprehensive diagnostic evaluations of the Veteran's claimed heart disorder.  Thereafter, the VA examiners reported their findings and provided medical opinions, along with rationales in support of their conclusions reached.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of his examinations were inadequate.  
Moreover, the Board finds that an additional VA examination is not required to properly adjudicate the Veteran's claim seeking entitlement to service connection for a cardiovascular disorder.  As discussed in detail below, the evidence of record does not show a current diagnosis of a cardiovascular disorder, and the Veteran has not provided any evidence demonstrating a continuity of symptomatology since he separated from military service.  Thus, the Board finds that another VA medical examination or supplemental medical opinion addressing the nature and etiology of his claimed cardiovascular disorder is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board observes that of the directives of the Board's December 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).



III.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for a cardiovascular disorder.  He attributes this disorder to his active military service.

The Veteran served on active duty in the Navy from July 1982 to January 1983.  His June 1982 enlistment examination notes that he entered service with a normal heart.  In the accompanying medical history report, the Veteran denied having any shortness of breath, pain or pressure in the chest, palpitation or pounding heart, heart trouble, or high/low blood pressure.  The remainder of his service treatment records are also silent for any cardiovascular disorder, heart disease, or any inservice injury involving his heart.  

While the Board acknowledges the Veteran's contentions concerning the nature and etiology of his claimed cardiovascular disorder, a review of his post-service treatment records fails to establish that the Veteran has a current diagnosis of any cardiovascular disorder.  

In January 2009, the Veteran was given a VA heart evaluation.  The Veteran reported having chest pains off and on a few times a week for the last 15 years.  He also reported that he sustained a knife-related stab injury in the left mammary area in 1985 and was treated with local sutures.  The Veteran reported that he last experienced chest pain two days ago and that he continues to experience chest pain anytime of the day or night.  The Veteran indicated that the chest pains were mostly in the left mammary area and sometimes in the right mammary area.  He described the pain as usually lasting from a couple of minutes to ten minutes.  He described the chest pains as sharp in nature and that it caused shortness of breath.  He denied any associated nausea, vomiting, or sweating.  He reported that sometimes the chest pains radiated to the left upper extremity.  He reported taking pain medications as needed, which provided relief.  He denied that the medication caused any adverse side effects.  He denied any recent chest wall injuries.  He reported that he was hospitalized in August of 2003 and was told he had musculoskeletal pain.  No specific cardiac condition was diagnosed at that time and the Veteran did not follow-up with a cardiologist nor did he begin taking any cardiac medication.  The VA examiner noted that there was no documentation of any chronic chest pains in the Veteran's available service treatment records.  Upon physical examination, the examiner found normal S1 and S2 heart sounds; no S3 or S4 heart sounds; no gallops; and no murmurs.  Examination of the chest revealed no obvious tender points, no repetitive pain disabilities, and no obvious deformities.  The examiner noted that there was a well-healed transverse irregular scar present over the left mammary area related to the 1985 stab injury.  Based on these findings, the examiner provided a diagnosis of "atypical chest pain mostly related to stab wound in 1985 . . . not likely related to [the] Veteran's active service [and] not aggravated by [the] Veteran's service-connected conditions."

In March 2015, the Veteran underwent another VA cardiovascular examination.  The VA examiner reviewed the claims file and performed a comprehensive physical examination of the Veteran.  Thereafter, the examiner reported all diagnostic findings and provided a medical opinion based on the Veteran's medical history, physical evaluation, electrocardiogram report, and a review of the relevant medical records.   Specifically, the examiner noted that the Veteran's previous January 2009 VA examination was silent of a history of diagnosis of heart disease.  The examiner also performed a physical examination of the Veteran.  Upon physical examination, the examiner found no evidence of myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  The examiner indicated that the veteran had not undergone any non-surgical or surgical procedures for treatment of a heart condition.  The examiner noted that the Veteran had not been hospitalized for treatment of a heart condition.  The examiner found the Veteran's blood pressure was measure at 120/70; his heart rate was 76 beats per minute; his heart rhythm was normal; his heart sounds were normal; he demonstrated no jugular-venous distension; auscultation of the lungs was clear; peripheral pulses were normal; and there was no peripheral edema.  The examiner found no other pertinent physical findings, complications, conditions, signs and/or symptoms.  There was no evidence of cardiac hypertrophy and no evidence of cardiac dilatation.  Electrocardiogram testing revealed normal results.  Prior echocardiogram testing had revealed normal wall motion and thickness and left ventricular ejection fraction (LVEF) at 57 percent.  No response was provided for METs level testing.  Based on these findings, the examiner opined that the Veteran did not have a documented heart disorder.  As a result, the examiner concluded that any claimed cardiovascular disorder was "less likely than not" incurred in or caused by the Veteran's military service.  As no current heart disorder was found on examination, the examiner indicated that any claimed heart condition did not impact the Veteran's ability to work.

Based on a longitudinal review of the record, the Board finds that the Veteran has not submitted any post-service medical evidence demonstrating that he has a current cardiovascular disorder.  Insofar as the Veteran has submitted statements indicating that he currently has a cardiovascular disorder related to his military service, there is no indication that the Veteran possesses the requisite medical knowledge or education to render probative opinions involving medical diagnoses or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's assertions are not competent evidence to provide a current diagnosis of any of the claimed disabilities, or an etiological opinion regarding the relationship between any of these disabilities and his military service.

To the extent that the Veteran was diagnosed with atypical chest pain during his January 2009 VA examination, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added).  Accordingly, in the absence of competent medical evidence of a current cardiovascular disorder, the criteria for establishing service connection for this disorder have not been established.  Id.

As the preponderance of the evidence is against finding a current diagnosis of a current cardiovascular disorder, the benefit-of-the-doubt doctrine is not applicable for any of the claims on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a cardiovascular disorder is denied.


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claim seeking entitlement to service connection for an acquired psychiatric disorder on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA psychiatric examination in March 2009.  After reviewing the evidence of record, interviewing the Veteran, and conducting a thorough evaluation of the Veteran, the VA examiner provided Axis I diagnoses of a sleep walking disorder; attention deficit hyperactivity disorder, by history; and bipolar disorder, type II, by history.  The examiner also noted an Axis II diagnosis of antisocial personality traits.  The VA examiner concluded that the Veteran's sleep walking disorder existed prior to his military service and that it may have been worsened by that service.  The examiner also noted that there was nothing in the record to suggest that the Veteran's bipolar disorder either originated or was exacerbated by his military service.  Finally, it was noted that the Veteran's problems with his conduct prior to, during, and after service were consistent with a childhood conduct disorder which was involved in the antisocial personality and that there was no evidence that the Veteran's military service aggravated or worsened this condition. 

In December 2012, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder so that a VA psychiatric examination could be obtained to determine whether the Veteran had a psychiatric disorder that clearly and unmistakably pre-existed service and, if so, whether it clearly and unmistakably was aggravated by service beyond the nature progression of the disease.

In February 2013, the Veteran was afforded a VA psychiatric evaluation.  After reviewing the claims file and examining the Veteran, the VA examiner diagnosed the Veteran as having a sleep walking disorder, an antisocial personality disorder, and a manic depressive disorder.  Thereafter, the examiner opined that the Veteran's sleep walking disorder existed prior to military service but was not aggravated beyond its normal progression as a result thereof.  However, the only supporting rationale provided by the examiner was the fact that the Veteran had admitted having a sleep disorder prior to entering military service.  Furthermore, the examiner did not clearly indicate whether the Veteran's manic depressive disorder existed prior to his military service.  Even if the examiner found that the Veteran's manic depressive disorder was not a preexisting condition, the examiner failed to provide any rationale in support of the opinion that it was "less likely as not" caused by or a result of military service. 

In May 2014, the Board remanded this matter for a supplemental medical opinion.  In its remand directives, the Board instructed the VA examiner to address whether it was clear and unmistakable (obvious, manifest, and undebatable) that an acquired psychiatric disorder pre-existed the Veteran's active service; and if so, whether it was clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing acquired psychiatric disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.  The Board also instructed the examiner to provide a complete rationale for any opinion offered.

In September 2014, the same VA examiner who performed the February 2013 VA psychiatric examination reviewed the relevant medical records and provided a supplemental medical opinion.  In particular, the examiner indicated after reviewing the evidence of record, it was clear and unmistakable that the Veteran's sleep walking disorder and antisocial personality disorder pre-existed his active military service.  The examiner also opined that it was clear and unmistakable that any pre-existing acquired psychiatric disability was not permanently worsened during the Veteran's military service and that any increase in disability was due to the natural progress of the disease.    

The Board finds that this opinion is inadequate for evaluation purposes.  See Barr, 21 Vet. App. at 312.  Although the VA examiner indicated that the Veteran's psychiatric disorders were not aggravated beyond their normal progression, the examiner still failed to specify whether she was referring to his preexisting sleep walking disorder when she provided the opinion.  Moreover, even if the examiner was referring to the Veteran's preexisting sleep walking disorder, the examiner did not provide supporting rationale explaining why these disorders were not aggravated beyond their normal progression.  Finally, the examiner did not address whether the Veteran's manic depressive disorder was related to his active military service; and if not; why it was not related to his active military service.

Under these circumstances, the RO must obtain a supplemental medical opinion from the VA examiner who issued the February 2013/September 2014 VA medical opinions regarding the etiology of the Veteran's sleep walking disorder and manic depressive disorder.  If the February 2013/September 2014 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  

Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide a medical opinion addressing the etiological relationship between the Veteran's preexisting sleep walking disorder and his military service.  Specifically, the examiner must address whether the Veteran's preexisting sleep walking disorder was aggravated beyond its normal progression as a result of the Veteran's military service.  If the examiner finds that the Veteran's preexisting sleep walking disorder did not increase in severity beyond its normal progress during active military service, the examiner must state upon what factual evidence, or lack thereof, in the record this finding was made.  

Thereafter, the examiner must provide a separate medical opinion addressing the etiological relationship between the Veteran's diagnosed manic depressive disorder and his military service.  In particular, the examiner must address whether the Veteran's diagnosed manic depressive disorder existed prior to his military service.  If the examiner finds that the Veteran's manic depressive disorder existed prior to his military service, the examiner must address whether it was aggravated beyond its normal progression as a result of his military service.  The examiner must state what facts were used in making that determination.  If the examiner finds that the Veteran's manic depressive disorder did not exist prior to his military service, the examiner must address whether it resulted from his active military service.  The examiner must state upon what facts were used in making that determination.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain a supplemental medical opinion from the VA examiner who issued the February 2013/September 2014 VA medical opinions regarding the etiology of the Veteran's sleep walking disorder and manic depressive disorder.  If the February 2013/September 2014 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the electronic records have been reviewed.  

Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address the following:

(a)  Whether the Veteran's preexisting sleep walking disorder was aggravated beyond its normal progression as a result of the Veteran's military service.  If the examiner finds that the Veteran's preexisting sleep walking disorder did not increase in severity beyond its normal progress during active military service, the examiner must state upon what factual evidence, or lack thereof, in the record this finding was made.  

(b)  Whether the Veteran's diagnosed manic depressive disorder existed prior to his military service.  If the examiner finds that the Veteran's manic depressive disorder existed prior to his military service, the examiner must address whether it was aggravated beyond its normal progression as a result of his military service.  The examiner must state upon what facts were used in making that determination.  If the examiner finds that the Veteran's manic depressive disorder did not exist prior to his military service, the examiner must address whether it resulted from his active military service.  The examiner must state upon what facts were used in making that determination.    

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  If a new examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


